                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                              BECKLEY DIVISION


RICKY A. JOHNSON, et al.,


                                     Plaintiffs,

v.                                                                CIVIL ACTION NO. 5:17-cv-03536

PINNACLE MINING COMPANY,
LLC, et al.,

                                     Defendants.



                               MEMORANDUM OPINION AND ORDER


         The Plaintiffs’ Response to Motion to Withdraw as Counsel by Steptoe & Johnson, PLLC

(Document 175) contains a request that the Court “enjoin and prohibit the ‘Seneca’ Defendants

from selling, disposing of, or removing its assets from the state of West Virginia.” 1 (Resp. at 4.)

The Court entered an Order (Document 176), directing the Defendants to respond to the request

for injunctive relief by 5:00 p.m. on October 4, 2018. The Court has also reviewed Cliffs Natural

Resources, Inc’s Response to “Plaintiffs’ Response to Motion to Withdraw as Counsel by Steptoe

& Johnson” (Document 177), wherein Cliffs takes no position on the request related to the Seneca

Defendants but opposes any relief against Cliffs. The Court has also been informed by Steptoe




1 As Defendant Cliffs Natural Resources notes, a request for relief or a court order is properly made by separate
motion and including such a request within a response brief is procedurally improper. Fed. R. Civ. P. 7(b)(1). Given
the Court’s order setting a response deadline, which put all parties on notice, the Court finds that no party is prejudiced
by the Court’s consideration of the improperly-filed motion.
& Johnson that it has not been given authority or direction regarding any response on behalf of the

Seneca Defendants. No other response has been filed.

         The Plaintiff in this matter sustained a workplace injury while employed by the

Defendant(s). The parties reached a settlement during mediation on June 28, 2018. The Court

entered a dismissal order on July 16, 2018. The Plaintiffs sought to re-open the case in a motion

filed on August 15, 2018, indicating that Pinnacle Mining Company, LLC, Seneca Coal Resources,

LLC, and Seneca North American Coal, LLC failed to comply with the settlement agreement and

had not made payments required pursuant to that agreement. The Court scheduled a hearing on

the matter for October 17, 2018. On October 2, 2018, Steptoe & Johnson, PLLC filed a motion

seeking to withdraw as counsel for Pinnacle Mining Company, LLC, Seneca Coal Resources, LLC,

and Seneca North American Coal, LLC (collectively, the “Seneca Defendants”). (Document

174.)

         The Plaintiffs responded on October 3, 2018, arguing that the delay that would result from

permitting the withdrawal of counsel would prejudice their ability to obtain compliance with the

settlement agreement.         They state that they “are advised and believe that Pinnacle Mining

Company, LLC and the other ‘Seneca’ Defendants are in the process of closing the Pinnacle Mine,

located in Wyoming and McDowell Counties, West Virginia; pulling out and disposing of, selling

or relocating the equipment from said mine; selling the mined coal once it is cleared; and otherwise

removing their resources from the state of West Virginia.” (Resp. at 3.) The Plaintiffs further

request injunctive relief to prevent the Seneca Defendants from taking such actions that would

defeat the mediated settlement. 2


2 In addition, the Court observes that the Plaintiffs in another matter pending before this Court have filed motions
similarly seeking to enforce a mediated settlement against Pinnacle Mining Company, LLC. See Surratt et al. v.
                                                          2
         “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Plaintiffs must satisfy all four requirements. JAK

Prods., Inc. v. Bayer, 616 F. App'x 94, 95 (4th Cir. 2015) (unpublished, per curiam opinion).

         Likelihood of relief on the merits is readily established in this case, given that the issue

involves preservation of funds to fulfill a negotiated settlement. The Seneca Defendants have not

responded to the Plaintiffs’ motion and briefing seeking to enforce the settlement and have given

no indication that they are willing or able to fulfill the settlement terms without a Court order,

which may entail seizure of property. 3 Thus, the Court finds that the Plaintiffs have adequately

shown that they are likely to suffer irreparable harm in the absence of preliminary relief. The

balance of equities tips in the Plaintiffs’ favor, given their negotiated settlement and the brief time

between entry of this order and the scheduled hearing on the motion to enforce the settlement.

Finally, the Court finds that an injunction is in the public interest because it serves to ensure that

mediated settlements will be honored. The Court again emphasizes that this order serves only to

preserve the status quo during the approximately twelve-day period prior to the scheduled hearing.

         Accordingly, after careful consideration, the Court ORDERS that the Plaintiffs’ Motion to

Enjoin (Document 175) be GRANTED. The Court further ORDERS that Pinnacle Mining

Company, LLC, Seneca Coal Resources, LLC, and Seneca North American Coal, LLC be




Pinnacle, 5:15-cv-15444.
3 Any concern the Court has about the limited evidence supporting allegations that the Seneca Defendants are in the
process of disposing of assets is alleviated by the fact that this injunction serves only to prevent such behavior. In
other words, if the Defendants are not disposing of or removing assets that may be needed to fulfill their agreement,
this order will ultimately be of no consequence.
                                                          3
ENJOINED from selling, disposing of, or removing assets from the State of West Virginia prior

to the hearing scheduled for October 17, 2018. Finally, the Court DIRECTS Steptoe & Johnson

to ensure that this Order is served on Pinnacle Mining Company, LLC, Seneca Coal Resources,

LLC, and Seneca North American Coal, LLC.

       The Court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to any unrepresented party.

                                           ENTER:        October 5, 2018




                                              4
